DETAILED ACTION

This Office action is responsive to the following communication:  Preliminary Amendment filed on 20 July 2020.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.
The instant application claims priority to Application No. 12/951,815, with an effective filing date of 22 November 2010.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings were received on 1 October 2019.  These drawings are accepted.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: the claims recite “document tokens corresponding a plurality of documents.”  Additionally, the claim recites “the plurality of .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “receiving a search query…”, “identifying query tokens…”, “accessing a token position…”, “extracting ranking information…”, and “executing ranking calculations.”
The limitations directed towards “receiving”, “identifying”, “extracting”, and “executing” are interpreted to be the observation or judgment about search queries and tokens, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “computer-storage media”, and “computer memory,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “receiving” feature in the context of this claim encompasses the user mentally evaluating a search query. For example, the “identifying query tokens…” feature in the context of this claim encompasses the user mentally identifying specific tokens in the received query.  For example, “extracting ranking information” in the context of this claim encompasses the user mentally determining ranking information from a data structure.  For example, “executing ranking calculations” in the context of this claim encompasses mentally determining the calculations based on the extracted ranking information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At step 2B, the "accessing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 9, and 16, the limitations directed towards “parsing” and “creating” are interpreted to be the observation or judgment about search queries and tokens, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “computer-storage media”, and “computer memory,” nothing in the claim element precludes the step from practically being performed in the mind.
The limitations are directed towards tagging each the atoms with a context stream, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “tagging” of data only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 3, 10, and 17, the limitations are directed towards further defining “context streams”, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “context stream” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 4, 11, and 18, the limitations directed towards “identifying” are interpreted to be the observation or judgment about search queries and tokens, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “computer-storage media”, and “computer memory,” nothing in the claim element precludes the step from practically being performed in the mind.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “updating” of data only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 5 and 12, the limitations are directed towards further defining “ranking information”, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “ranking information” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 6, 7, 13 ,14, 19, and 20, the limitations are directed towards further defining a “forward index” and a “reverse index”, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “forward index” and a “reverse index” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 8, 12, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Messerly et al, U.S. Patent No. 6,076,051, filed on 7 March 1997, and patented on 13 June 2000.
As per independent claims 1, 8, and 15, Messerly teaches:
A computer-implemented method the method comprising:

receiving a search query comprising one or more atoms {See Messerly, column 5, lines 44-46, wherein this reads over “For each such query received, the facility tokenizes the text of the query in the same way it tokenized sentences from the target documents”};

based on the one or more atoms, identifying query tokens for the search query {See Messerly, column 5, lines 44-46, wherein this reads over “For each such query received, the facility tokenizes the text of the query in the same way it tokenized sentences from the target documents”};

accessing a token position data structure, wherein the token position data structure includes token positions of document tokens corresponding a plurality of documents, wherein the document tokens match the query tokens, wherein the token position data structure stores the token positions in association with the one or more atoms in the search query {See Messerly, column 5, lines 34-41, wherein this reads over “Briefly, the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationship between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs.”; and column 5, lines 48-53, wherein this reads over “The facility then compares these semantic tokens to the semantic tokens stored in the index to identify locations in the target documents for which these semantic tokens have been stored and ranks the target documents containing these semantic tokens in the order of their relevance to the query. The facility may preferably update the index to include semantic tokens for new target documents at any time”};

extracting ranking information from the token position data structure {See Messerly, column 12, lines 28-39, wherein this reads over “after identifying matches of tokens in the index, the facility continues in step 308 to rank the target documents in which matches of particular combinations of matching tokens, corresponding to a primary or derivative logical form, occur in the order of their relevance to the query. In various embodiments of the invention, the facility employs one or more of a number of well-known approaches to ranking documents by relevancy, which include Jaccard weighting and binary term independence weighting. The facility preferably uses a combination of inverse document frequency and term frequency waiting to rank the matching target documents”}; and

based on the ranking information extracted from the token position data structure, executing ranking calculations for the plurality of documents associated the search query based on the one or more atoms {See Messerly, column 13, lines 42-48, wherein this reads over “After calculating normalized scores for each matching document, the facility ranks the matching documents in order of the normalized scores for the documents. A user may preferably select one of the matching documents from the ranked list to obtain a location of the matching tokens in that document, or to display the matching portion of that document”}.

As per dependent claims 5 and 12, Messerly teaches:
The method of claim 1, wherein the ranking information includes the token positions in the token stream of the first document corresponding to the document tokens that match the query tokens  {See Messerly, column 5, lines 34-41, wherein this reads over “Briefly, the facility first semantically indexes the target documents by converting each sentence or sentence fragment of the target document into a number of tokens representing an expanded logical form portraying the relationship between the important words in the sentence, including hypernyms having similar meanings. The facility stores these "semantic tokens" in the index, along with the location in the target documents where the sentence occurs.”; and column 5, lines 48-53, wherein this reads over “The facility then compares these semantic tokens to the semantic tokens stored in the index to identify locations in the target documents for which these semantic tokens have been stored and ranks the target documents containing these semantic tokens in the order of their relevance to the query. The facility may preferably update the index to include semantic tokens for new target documents at any time”}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7, 13 ,14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly, in view of Official Notice.
As per dependent claims 6, 13, and 19, the Office takes Official Notice that the features of “a forward index” and “a reverse index” would have been obvious and widely-known to one of ordinary skill in the art.  Accordingly, wherein Messerly discloses an invention directed to utilizing a plurality of indices, it would have been obvious to one of ordinary skill in the art to improve the prior art of Messerly such that the indices related to the plurality of documents and atoms may be forward and reverse indices respectively.
As per dependent claims 7, 14, and 20, the Office takes Official Notice that the features related to compression would have been obvious and widely-known to one of ordinary skill in the art.  Accordingly, wherein Messerly discloses an invention directed to “a compressed token stream” and “a compressed version of a token stream of the document, it would have been obvious to one of ordinary skill in the art to improve the prior art of Messerly such that the token stream may be compressed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152
4 March 2022



/PK/